Filed 6/9/22 P. v. Deary-Smith CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C093753

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F04334)

         v.

RASHID DEARY-SMITH,

                   Defendant and Appellant.




         In 2015, defendant Rashid Deary-Smith was found guilty of, among other things,
attempted murder and sentenced to prison. In 2020, following the passage of Senate Bill
No. 1437 (2017-2018 Reg. Sess.) (Senate Bill 1437), defendant filed a petition for




                                                             1
resentencing pursuant to Penal Code section 1170.95.1 The trial court denied the petition
based on what it then deemed to be controlling authority standing for the proposition that
individuals convicted of attempted murder, as opposed to murder, were not eligible for
Senate Bill 1437 relief. The court further concluded defendant failed to make the
requisite prima facie showing. Defendant appealed. After the matter was initially fully
briefed, we directed the parties to submit supplemental briefing on the effect, if any, of
Senate Bill No. 775 (2021-2022 Reg. Sess.) (Senate Bill 775), effective January 1, 2022,
on defendant’s appeal.
        We shall reverse the order denying defendant’s petition and remand for the trial
court to issue an order to show cause and hold a hearing under section 1170.95,
subdivision (d). Senate Bill 775 makes clear defendants convicted of attempted murder
are entitled to avail themselves of the changes effected by Senate Bill 1437. Defendant’s
petition satisfied the prima facie showing required under section 1170.95, and nothing in
his record of conviction establishes his petition lacks merit as a matter of law.
                    FACTUAL AND PROCEDURAL BACKGROUND
        The following facts are quoted from the opinion of another panel of this court on
defendant’s first appeal from the judgment. (People v. Deary-Smith (Apr. 3, 2019,
C080821) [nonpub. opn.] (Deary-Smith).)
        “Returning home from a night of karaoke, the girlfriend (the first victim) pulled
her car into her garage and closed the garage door behind her. Getting out of her car, two
men, defendant and the accomplice, rushed her. The men wore all black with face
coverings. Both had handguns: Defendant, a .45-caliber pistol; the accomplice, a nine-
millimeter handgun.




1   Further undesignated statutory references are to the Penal Code.


                                              2
       “The girlfriend raised her hands, pleading with them not to hurt her. One said,
‘Shut up bitch,’ and demanded she open the door connecting the garage to the house,
while shoving her towards the door. Possibly because she was not moving fast enough,
defendant hit her in the head with his gun, causing her to fall to the floor.
       “The boyfriend (the other victim) was inside the house. Hearing the ruckus, he
grabbed his .40-caliber gun, and partially opened the door to the garage. As he did, he
was pushed back into the house and shot in the stomach. The boyfriend, however, was
able to return fire, and shots were exchanged through the closed doorway connecting the
house and the garage.
       “During the battle, the girlfriend got into her car, drove through the closed garage
door, and drove to a nearby pharmacy, waiting for police to arrive.
       “The boyfriend got his shotgun from his bedroom, called 911, and went to the
garage. He found defendant on the floor with a gunshot to his head. Zip ties were next to
defendant (neither victim owned zip ties). Neither victim had ever seen defendant before.
       “Responding officers found a loaded, semiautomatic handgun next to defendant.
He was wearing black gloves and a sweatshirt with a pulled up hood. When rolled to his
side, two more zip ties fell out of his pocket. Defendant’s gun had not been fired.
       “The accomplice went to the hospital for a gunshot to the leg. Defendant was also
taken to the hospital.” (Deary-Smith, supra, C080821, fn. omitted.)
       “A jury found defendant guilty of attempted murder (§ 664/187, subd. (a); count
3), first degree burglary (§ 459; count 4), being a convicted felon in possession of a
firearm (former § 12021, subd. (a)(1), Stats. 2011, ch. 15, § 501.5, eff. April 4, 2011;
count 5), and two counts of attempted first degree robbery in an inhabited building
(§ 664/211; counts 1 and 2). As to counts 1, 2, 3 and 4, it found defendant personally
used a firearm. (§§ 12022.53, subd. (b) [counts 1, 2, & 3], 12022.5, subd. (a)(1) [count
4].)” (Deary-Smith, supra, C080821.) The trial court imposed an aggregate sentence of
21 years 8 months. On defendant’s first appeal, among other things, we affirmed the

                                              3
convictions of attempted murder and first degree burglary and reversed the two
convictions of attempted first degree robbery.
       On July 22, 2020, defendant filed a petition for resentencing pursuant to section
1170.95. Defendant asserted that he had been found guilty of attempted murder as an
aider and abettor under the natural and probable consequences doctrine. He further
asserted the evidence established he was not the principal, did not fire a weapon, and did
not participate in planning to murder or attempt to murder anyone. Defendant asserted he
was entitled to section 1170.95 resentencing following enactment of Senate Bill 1437.
He further asserted Senate Bill 1437 applied to attempted murder convictions as well as
murder convictions. Defendant appended a declaration in which he averred, among other
things, that a complaint, information, or indictment had been filed against him that
allowed the prosecution to proceed under a theory of attempted murder under the natural
and probable consequences doctrine; that, at trial, he was convicted of attempted murder
pursuant to the felony-murder rule or the natural and probable consequences doctrine;
and that he could not now be convicted of attempted murder due to changes made to
sections 188 and 189, effective January 1, 2019. He further asserted he was not the
actual shooter; he did not, with the intent to kill, aid, abet, or assist the actual shooter in
the commission of attempted murder; he was not a major participant in the felony; and he
did not act with reckless indifference to human life. He also requested the appointment
of counsel.
       The prosecution opposed and sought dismissal of defendant’s petition, asserting
that Senate Bill 1437 did not apply to attempted murder convictions. The prosecution
also asserted defendant’s petition failed to make a prima facie showing that the grounds
for his conviction rested on the natural and probable consequences doctrine or the felony-
murder rule.
       The trial court denied defendant’s petition. Based on what the court deemed to be
controlling authority, the court concluded defendant was not eligible for section 1170.95

                                                4
relief based on his conviction of attempted murder as opposed to murder. The court
further concluded that, in any event, defendant had not made the requisite prima facie
showing because he failed to demonstrate his jury was instructed on the natural and
probable consequences doctrine. The court stated that its file did not include the jury
instructions given at defendant’s trial, and defendant had not included those instructions
with his petition to support his prima facie showing.
                                       DISCUSSION
                                              I
                               Murder and Senate Bill 1437
       “Murder is the unlawful killing of a human being, or a fetus, with malice
aforethought.” (§ 187, subd. (a).) “For purposes of Section 187, malice may be express
or implied.” (§ 188, subd. (a).) Prior to the enactment of Senate Bill 1437, “the natural
and probable consequences doctrine rendered a defendant liable for murder if he or she
aided and abetted the commission of a criminal act (a target offense), and a principal in
the target offense committed murder (a nontarget offense) that, even if unintended, was a
natural and probable consequence of the target offense.” (People v. Lamoureux (2019)
42 Cal.App.5th 241, 248.)
       On September 30, 2018, the Governor signed Senate Bill 1437, which became
effective January 1, 2019. Senate Bill 1437 was enacted “to amend the felony murder
rule and the natural and probable consequences doctrine, as it relates to murder, to ensure
that murder liability is not imposed on a person who is not the actual killer, did not act
with the intent to kill, or was not a major participant in the underlying felony who acted
with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) Senate
Bill 1437 achieved this by amending sections 188 and 189.
       Subdivision (a)(1) of section 188 defines express malice and subdivision (a)(2)
defines implied malice. Following enactment of Senate Bill 1437, subdivision (a)(3) of
section 188 now provides: “Except as stated in subdivision (e) of Section 189, in order to

                                              5
be convicted of murder, a principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her participation in a crime.”
Thus, following enactment of Senate Bill 1437, and where the felony-murder rule is not
at issue, a person must act with malice aforethought to be convicted of murder. (§ 188,
subd. (a)(3); see In re R.G. (2019) 35 Cal.App.5th 141, 144.)
       Relevant to felony murder, section 189, subdivision (e) now provides: “A
participant in the perpetration or attempted perpetration of a felony listed in subdivision
(a) [(defining first degree murder)] in which a death occurs is liable for murder only if
one of the following is proven: [¶] (1) The person was the actual killer. [¶] (2) The
person was not the actual killer, but, with the intent to kill, aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted the actual killer in the commission
of murder in the first degree. [¶] (3) The person was a major participant in the
underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.”
       In addition to amending sections 188 and 189, Senate Bill 1437 also authorized,
through newly enacted section 1170.95, an individual convicted of felony murder or
murder based on the natural and probable consequences doctrine to petition the
sentencing court to vacate the conviction and to be resentenced on any remaining counts
if he or she could not have been convicted of murder because of Senate Bill 1437’s
changes to sections 188 or 189. (See People v. Lewis (2021) 11 Cal.5th 952, 959
(Lewis).)
                                              II
                    Attempted Murder Convictions and Senate Bill 775
       Prior to the enactment of Senate Bill 775, there was a split among the Courts of
Appeal as to whether Senate Bill 1437 applied to attempted murder convictions. On
January 1, 2022, Senate Bill 775 became effective and resolved the conflict. Senate Bill
775 “[c]larifies that persons who were convicted of attempted murder or manslaughter

                                               6
under a theory of felony murder and the natural probable consequences doctrine are
permitted the same relief as those persons convicted of murder under the same theories.”
(Stats. 2021, ch. 551, § 1, subd. (a).)
       After the case was initially fully briefed, we directed the parties to provide
supplemental briefing on the effect, if any, of Senate Bill 775 on defendant’s appeal.
Supplemental briefing was deemed completed on May 10, 2022. In his supplemental
opening brief, defendant asserts Senate Bill 775 made clear that Senate Bill 1437 applies
to attempted murder convictions, and that defendants with such convictions may petition
for relief pursuant to section 1170.95. The Attorney General agrees that, following
enactment of Senate Bill 775, the resentencing procedures in section 1170.95 are
available to those convicted of attempted murder.
       We agree defendant is entitled to avail himself of the benefits of the provisions of
section 1170.95. Following the enactment of Senate Bill 775, it is clear that those
convicted of attempted murder may be eligible for section 1170.95 relief.
                                             III
                    Prima Facie Showing on a Section 1170.95 Petition
       In his supplemental briefing, citing Lewis, supra, 11 Cal.5th at page 971,
defendant asserts his petition was sufficient to make a prima facie showing, and therefore
requests that we reverse and remand the matter with directions that the trial court issue an
order to show cause and conduct a hearing pursuant to section 1170.95, subdivision (d).
The Attorney General disagrees, asserting that, because the trial court made its
determination prior to the issuance of Lewis, supra, 11 Cal.5th 952, “there has never been
a determination that [defendant] has made a prima facie showing of entitlement to relief
under the correct standards.” Therefore, the Attorney General asserts the matter should
be remanded to the trial court, which can then make the prima facie determination in the
first instance. The Attorney General has not persuaded us there is any reason we should
not reach the issue of whether defendant made a prima facie showing under the

                                              7
applicable standards. As we shall explain, we agree with defendant that his petition
satisfied the prima facie showing requirement, and we will remand for the trial court to
issue an order to show cause and conduct a hearing pursuant to section 1170.95,
subdivision (d).
       Subdivision (a) of section 1170.95 provides: “A person convicted of felony
murder or murder under the natural and probable consequences doctrine or other theory
under which malice is imputed to a person based solely on that person’s participation in a
crime, attempted murder under the natural and probable consequences doctrine, or
manslaughter may file a petition with the court that sentenced the petitioner to have the
petitioner’s murder, attempted murder, or manslaughter conviction vacated and to be
resentenced on any remaining counts when all of the following conditions apply: [¶]
(1) A complaint, information, or indictment was filed against the petitioner that allowed
the prosecution to proceed under a theory of felony murder, murder under the natural and
probable consequences doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime, or attempted murder under
the natural and probable consequences doctrine. [¶] (2) The petitioner was convicted of
murder, attempted murder, or manslaughter following a trial or accepted a plea offer in
lieu of a trial at which the petitioner could have been convicted of murder or attempted
murder. [¶] (3) The petitioner could not presently be convicted of murder or attempted
murder because of changes to Section 188 or 189 made effective January 1, 2019.”
       Subdivision (b) of section 1170.95 sets forth procedures for filing and service of
the petition and what must be included in the petition, including, among other things, a
“declaration by the petitioner that the petitioner is eligible for relief under this section,
based on all the requirements of subdivision (a).” (§ 1170.95, subd. (b)(1)(A).)
Subdivision (c) provides for further briefing by the parties after the filing of a petition in
compliance with subdivision (b). “After the parties have had an opportunity to submit
briefings, the court shall hold a hearing to determine whether the petitioner has made a

                                               8
prima facie case for relief. If the petitioner makes a prima facie showing that the
petitioner is entitled to relief, the court shall issue an order to show cause. If the court
declines to make an order to show cause, it shall provide a statement fully setting forth its
reasons for doing so.” (§ 1170.95, subd. (c).)
       At the prima facie stage, “a petitioner’s allegations should be accepted as true, and
the court should not make credibility determinations or engage in ‘factfinding involving
the weighing of evidence or the exercise of discretion.’ ” (Lewis, supra, 11 Cal.5th at
p. 974.) “Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved.” ’ ” (Id. at p. 971.) The “ ‘prima facie bar was intentionally and correctly
set very low.’ ” (Id. at p. 972.) To determine whether the petitioner has made the
requisite prima facie showing, the trial court may examine the petitioner’s record of
conviction. (Id. at pp. 970-971.) “Appellate opinions . . . are generally considered to be
part of the record of conviction.”2 (Id. at p. 972.) If the court determines in its
preliminary assessment that the petitioner would be entitled to relief if the petition’s
factual allegations were proved, the court must issue an order to show cause. (Id. at
p. 971.) However, if the record of conviction establishes the petition lacks merit as a
matter of law, the trial court may deny the petition without conducting further
proceedings. (See ibid. [the “record of conviction will necessarily inform the trial court’s
prima facie inquiry under section 1170.95, allowing the court to distinguish petitions with
potential merit from those that are clearly meritless”].)



2 We grant the Attorney General’s requests that we take judicial notice of our prior
opinions on defendant’s two previous appeals, Deary-Smith, supra, C080821, and
People v. Deary-Smith (July 24, 2020, C090444) (nonpub. opn.). (See Evid. Code,
§§ 452, subd. (d), 459.)


                                               9
       Defendant’s petition satisfies the prima facie showing required. As stated in his
petition, defendant asserted he had been found guilty of attempted murder as an aider and
abettor under the natural and probable consequences theory. In his appended declaration,
he asserted a charging instrument had been filed against him that allowed the prosecution
to proceed under a theory of attempted murder under the natural and probable
consequences doctrine; that, at trial, he was convicted of attempted murder pursuant to
the felony-murder rule or the natural and probable consequences doctrine; and that he
could not now be convicted of attempted murder due to changes made to sections 188
and 189, effective January 1, 2019. (See § 1170.95, subd. (a).) He further asserted he
was not the actual shooter; he did not, with the intent to kill, aid, abet, or assist the actual
shooter in the commission of attempted murder; he was not a major participant in the
felony; and he did not act with reckless indifference to human life.
       In sum, Senate Bill 775 established that the changes effected by Senate Bill 1437,
including the petitioning mechanism of section 1170.95, apply to convictions for
attempted murder. Defendant filed a petition that satisfied the requisite prima facie
showing. (See § 1170.95, subds. (a), (b).) Nothing in defendant’s record of conviction
establishes his petition lacks merit as a matter of law. (See Lewis, supra, 11 Cal.5th at
p. 971.) Defendant is entitled to issuance of an order to show cause and a hearing on
whether to vacate his attempted murder conviction and to recall sentence and resentence
him on the remaining counts. (§ 1170.95, subds. (c), (d).)




                                               10
                                     DISPOSITION
      The order denying defendant’s petition for resentencing pursuant to section
1170.95 is reversed. The matter is remanded with directions to issue an order to show
cause and hold a hearing under section 1170.95, subdivision (d).



                                                 /s/
                                                HOCH, Acting P. J.



We concur:



 /s/
KRAUSE, J.



 /s/
EARL, J.




                                           11